Citation Nr: 1705837	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability (claimed as an L3-4 disc bulge; degenerative joint disease L4-5; L5-S with motor and neurological deficits).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for bilateral hearing loss effective May 12, 2009, and assigned an initial noncompensable evaluation, and from an August 2010 rating decision issued by the RO in New Orleans, Louisiana, which denied service connection for a low back disability, claimed as an L3-4 disc bulge, degenerative joint disease L4-5, and L5-S with motor and neurological deficits.  Jurisdiction over both claims has since been transferred to the New Orleans RO. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2013.  A transcript of that hearing has been associated with the record.

This appeal was previously before the Board and was remanded for further development in February 2015.  It was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The Board's disposition of the claim for a compensable initial rating for bilateral hearing loss is set forth below.  The claim for entitlement to service connection for a low back disability, claimed as an L3-4 disc bulge; degenerative joint disease L4-5; L5-S with motor and neurological deficits (hereinafter, "low back disability") is addressed in the remand following the order and is being remanded to the agency of original jurisdiction (AOJ) for further action. VA will notify the Veteran when further action, on his part, is required.
FINDING OF FACT

For the entire appeal period, the Veteran's bilateral hearing loss is manifested by no worse than Level II hearing in the left ear and no worse than Level III hearing in the right ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds that the development requested in the February 2015 remand, pertaining to the claim decided herein, has been accomplished.  In that remand, the AOJ was instructed to update the Veteran's VA treatment records and to arrange for him to undergo a VA audiological examination.  Additional medical records were added to the file in March 2016.  In June 2015, the Veteran underwent examination.  Therefore, the Board finds that there has been substantial compliance with the instructions of its February 2015 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Furthermore and as noted in the Introduction, in February 2013 the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the February 2013 hearing, the undersigned noted the issues on appeal.  Additionally, information was solicited from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained. Id. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include providing him with further VA examination, and a remand requesting such development was promulgated.  As noted above, there has been substantial compliance with the directives of this remand and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim remaining on appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.10 (c) (2) nor has identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage as to the issue decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issue.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.




Analysis

The Veteran asserts that his bilateral hearing loss is more severe than as reflected by the currently-assigned noncompensable disability rating.  Therefore, he contends that he is entitled to a higher initial rating for the disability. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating, effective May 12, 2009, under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set forth in the Rating Schedule.  38 C.F.R.  
§ 4.85.  An exceptional pattern of hearing loss occurs when each of the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

Based on review of the evidence currently of record, the Board finds that the Veteran's bilateral hearing loss has, at no time during the appeal, met the criteria for a compensable disability rating. 

On a VA contract audio examination in July 2009, the Veteran's puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 25, 20, 60 and 75, respectively, in the left ear; and were 15, 20, 80 and 90, respectively, in the right ear.  The examiner noted that the puretone threshold average in the left ear was 45 decibels and the right ear was 51.25 decibels.  Speech discrimination was 92 percent in the left ear and 90 percent in the right.

For the left ear, the average pure tone threshold of 45 decibels, along with a speech percentage of 92 percent warrants a designation of Level I under Table I of 38 C.F.R. § 4.85.  For the right ear, the average pure tone threshold of 51.25 decibels, along with a speech discrimination percentage of 90 warrants a designation of Level II under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where one ear is designated at Level I, and the other is Level II, the appropriate rating is 0 percent, or noncompensable, under DC 6100.

On VA audio examination in February 2010, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 15, 30, 50 and 55, respectively, in the left ear; and were 15, 30, 80 and 80, respectively, in the right ear.  The examiner noted that the puretone threshold average in the left ear was 37.5 decibels and the average in the right ear was 51.25 decibels.  Speech discrimination was 96 percent in both ears.

For the left ear, the average pure tone threshold of 37.5 decibels, along with a speech discrimination percentage of 96, warrants a designation of Level I under Table I of 38 C.F.R. § 4.85.  For the right ear, the average pure tone threshold of 51.25 decibels, along with a speech percentage of 96 percent warrants a designation of Level I under Table I.  Under Table VII of 38 C.F.R. § 4.85, where each ear is designated as Level I, the appropriate rating is 0 percent.

On VA audio examination in July 2012, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 20, 30, 50 and 60, respectively, in the left ear; and were 20, 35, 85 and 90, respectively, in the right ear.  The examiner noted that the puretone threshold average in the left ear was 40 decibels and the right ear was 58 decibels.  Speech discrimination was 90 percent in the left ear and 86 percent in the right.  The Veteran stated that if he can wear his hearing aids, he can hear "pretty well."  Without the aids, he has a difficult time communicating, especially with his wife.

For the left ear, the average pure tone threshold of 40 decibels, along with a speech percentage of 90 percent, warrants a designation of Level II under Table I of 38 C.F.R. § 4.85.  For the right ear, the average pure tone threshold of 58 decibels, along with a speech discrimination percentage of 86 warrants a designation of Level III. Under Table VII of 38 C.F.R. § 4.85, where one ear is designated at Level III, and the other is Level II, the appropriate rating is 0 percent.  

On VA audio examination in June 2015, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 15, 25, 45 and 65, respectively, in the left ear; and were 15, 40, 85 and 85, respectively, in the right ear.  The examiner noted that the puretone threshold average in the left ear was 56 decibels and the right ear was 38 decibels.  Speech discrimination was 86 percent in the left ear and 84 percent in the right.  The Veteran stated that he is constantly asking people to repeat themselves and indicated that he had trouble hearing, particularly when there is background noise.

For the left ear, the average pure tone threshold of 56 decibels, along with a speech percentage of 86 percent warrants a designation of Level II under Table I of 38 C.F.R. § 4.85.  For the right ear, the average pure tone threshold of 38 decibels, along with a speech discrimination percentage of 84, warrants a designation of Level II, as well.  Under Table VII of 38 C.F.R. § 4.85, where both ears are designated at Level II, the appropriate rating is 0 percent. 

The Board has also reviewed the Veteran's VA treatment records, and such do not reflect any audiometric findings that suggest a higher degree of impairment of hearing acuity exists at any point during the appeal period.

The Board has also considered the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing impairment.  However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not each at 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. 
§ 4.86 is not for application in this case. 

To the extent that the Veteran contends that his bilateral hearing loss is more severe than currently evaluated, the Board observes that the Veteran is competent to report symptoms capable of lay observation, which in this case include problems hearing other people, experiencing muffled hearing, and resorting to reading lips when conversing with others.  However, the Veteran is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities, as such an opinion requires medical expertise-such as training in evaluating hearing impairment-which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board acknowledges the Veteran's reports of problems with his hearing.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is, in fact, inadequate to evaluate a claimant's disability picture, and that the disability picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of bilateral hearing loss, to include muffled hearing and difficulty understanding or hearing when speaking with others.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. 

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming the revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun, supra; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule, the rating criteria reasonably describe the disability level and symptomatology of the Veteran's service-connected disability, and the rating schedule is adequate to evaluate his disability picture.  The Board notes that even if the Veteran's service-connected bilateral hearing loss was not so contemplated, he has not indicated that the disability has resulted in marked interference with employment or any sort of hospitalization.  Therefore, the Board need not proceed to consider the second factor and concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran does not contend, and the evidence does not show, that his sensorineural hearing loss renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2016).

In its February 2015 remand, the Board found that each of the opinions of record which addressed the etiology of the Veteran's low back disability-a July 2012 VA examination report and two letters from Dr. R.H., the Veteran's chiropractor-were inadequate for purposes of deciding his claim, and directed the AOJ to schedule the Veteran for a VA examination to address the etiology of the disability. 

In July 2015 the Veteran underwent a VA examination.  At that time, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  On the question of nexus, the VA examiner concluded that it was less likely than not that the Veteran's low back disability was related to his military service.  As rationale, the examiner indicated that following the initial treatment for back pain in 1971, there was no indication in the Veteran's medical records of any diagnosis of, or treatment for, a back problem until 1991.  He concluded that, because of the lack of records, the in-service back pain was not related to the Veteran's current disability. 

The Board finds that this opinion is inadequate.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In this regard, the Veteran has consistently reported that he continued to seek treatment for his back following his discharge from service.  At his 2013 hearing before the Board, the Veteran testified that he initially sought treatment for his back within weeks of his discharge.  He reported that he was then treated at a clinic for back problems for nearly a decade, then by a private doctor for a few years, followed by a chiropractor.  He testified that the clinic and the private providers had long been shuttered and were unable to provide records of his treatment.  The Veteran then started seeing Dr. R.H. in the early 1990's, and continued to do so.  The entirety of the Veteran's testimony indicated that he had been treated for a back disability continuously since his 1971 discharge from service.  

Despite these contentions, the July 2015 VA examiner relied upon a perceived lack of treatment immediately following service to form the basis of his opinion, and did not discuss the Veteran's statements regarding his continuity of symptoms since service.  The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The July 2015 report does not contain such, and is therefore inadequate.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that another remand is necessary, in order to obtain an addendum opinion. 

In addition, the Board directed the AOJ in its February 2015 remand to contact the Veteran's current chiropractor, Dr. R.H., and ask him to review the evidence of record and provide an addendum opinion of his own as to the etiology of the Veteran's back disability.  The record indicates that the AOJ did so, by way of a September 2015 letter and October 2015 phone call, but that no response was ever received from Dr. R.H.  In light of the additional remand, the AOJ will again be directed to contact Dr. R.H. and request an additional opinion concerning the Veteran's service connection claim. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's July 2015 VA back examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2015 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements that he has continuously sought medical treatment for his back since service discharge, the examiner must state whether any currently or previously diagnosed low back disorder is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed low back disorder is due to, or aggravated by, any service-connected disorder. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rationale must be given for each opinion expressed.

2.  The AOJ should contact Dr. R. H. and request that he clarify his medical opinion regarding whether any currently or previously diagnosed low back disorder is related to the Veteran's military service.  Dr. R. H. should be afforded an adequate amount of time to review the medical history and prepare a new medical opinion.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

A clinical examination is not required; however, Dr. R. H. must be provided with a copy of this Remand and must also review the below pertinent information relating to the Veteran's in-service injury.  Dr. R. H. must state in his report that he has reviewed the below-summarized medical treatment records and must consider the Veteran's statements regarding the onset and symptoms associated with his lower back pain.

Dr. R. H. is asked to consider the following service treatment records regarding onset and treatment of the Veteran's in-service low back injury:

2/5/1971: The Veteran reported to sick call complaining of back pain.  The examiner documented insidious onset of low back pain which began 4-5 days prior.  There was no history of trauma or lifting anything heavy. On examination, there was tenderness to palpation of the spine and paraspinous at L4-5.  There was no limitation on range of motion but there was painful flexion.  The examiner's impression was a muscle spasm.  The Veteran's treatment plan included Valium, wet heat, exercises, and a firm mattress.

2/8/1971: The Veteran presented at sick call complaining of continued back pain.  He reported he had not applied heat and slept all weekend on a soft bed without a board.  The examiner instructed the Veteran to follow instructions and prescribed him Aspirin.

2/25/1971: The Veteran presented to sick call because he was still having lower lumbar pain.  The Veteran reported his back pain was diagnosed as a muscle spasm.

3/2/1971: The Veteran presented to sick call complaining of back pain.  He was treated with an anti-inflammatory medication.

3/17/1971: The Veteran presented to sick call complaining of intermittent back pain.  He indicated the pain was not radiating except to his "gluteal areas."  The Veteran reported he was treated with Valium for his muscle spasms.  He reported no history of back trauma and no other joint diseases.  On examination, the Veteran's gait was normal, and flexion of the spine was limited to 20 degrees due to pain or supratentorial factors.  There was no scoliosis, straight leg tests were negative, reflexes were symmetrical, sensation was within normal limits, and there was tenderness to palpitation over the distal sacrum bilaterally.  The examiner documented that the Veteran was obese, and the impression was that there was no clinical evidence of disabling back pain.
3/24/1971: This treatment note documents normal x-rays of the L-S spine taken on March 7, 1971.  The examiner prescribed Tylenol and recommended that the Veteran lose weight and that he lift with his legs and not his back.

3/31/1971: The Veteran returned to sick call complaining of back pain.  He was prescribed Parafon Forte (Chlorzoxazone) and told to return to see a doctor in the morning.

4/3/1971: The Veteran presented to sick call for back pain.  The examiner prescribed Aspirin and instructed him not to perform any heavy lifting for five days.

In formulating an opinion, Dr. R. H. must also consider a summary of the Veteran's October 1971 examination:

The Veteran's chief complaint was dull, aching pain in his lower back.  He reported this began in January 1971 and claimed he couldn't bend his back as he did before.  He was treated with Darvon, Valium, and Aspirin.  An examination revealed no apparent distress, no tenderness of the spine, and no deformities.  The Veteran's gait was normal, he had full range of motion in all joints, including his spine, and he was able to squat and walk on his toes and heels without difficulty.  His diagnosis was low back pain syndrome, cause undetermined. X-rays revealed lumbar scoliosis (mild) and failure of closure of the neural arch S1.

Dr. R. H. must state whether any currently or previously diagnosed low back disorder is at least as likely as not (that is, a probability of 50 percent or greater) related to the Veteran's active duty service.
A complete rationale for all opinions must be provided. If Dr. R. H. cannot provide the requested opinion without resorting to speculation, it must be so stated, and Dr. R. H. must provide the reasons why an opinion would require speculation.  Dr. R. H. must indicate whether there was any further need for information or testing necessary to make a determination and must also indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of Dr. R. H. himself.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on any matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


